DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
Status of Claims
Claims 1-2, 7-11, and 16 are pending.
This communication is in response to the communication filed 5/11/2021.

Claim Objections
Claim 1 is objected to because of the following informalities: the method claim recites “manipulation of user provided data” as a method limitation, but should recite “manipulating user provided data” for consistency in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods of documenting medical directives by collecting data, analyzing it, and outputting a result of the collected and analyzed data. Specifically, the claims recites identifying or displaying paths required to document the medical directives of the patient, identifying or displaying missing information, generating a workflow process for a selected path, generating and identifying a script and documentation related to the selected path, executing the workflow process for the selected path, generating another script, prompting the patient to read the script, creating a video, and memorializing the execution, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting data related to medical directives, analyzing or processing the data to determine necessary medical and legal terminology, and the outputting data related to the medical directive script. See MPEP 2106.04. The claims recite concepts relating to tracking or organizing information, because they identify information needed for a patient’s medical directive, integrate the information, and store the workflow execution. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include a memory, processor, creating a video, and creating a patient specific token. The claims merely use the additional elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the additional elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a person or a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the memory and the processor perform the steps or functions of storing, 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves documentation or collecting, analyzing, and outputting data. The video and token are generally described and are interpreted as generally linking the abstract idea to a technological environment, because the video and token are extra-solution activity. 
The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to determine how to treat patients instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional elements perform medical directive data storage, processing medical directive workflow, and outputting medical directive scripts, which may be interpreted as receiving and sending information and performing repetitive calculations to process the medical directive data.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to documenting medical directives and not a specific configuration of the memory and processor. In the claimed arrangement, the memory and processor simply functions to perform data processing and uses the data for output. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform the steps of identifying or displaying the possible paths, identifying or displaying missing information, generating a workflow process, executing the workflow process, and memorializing the execution amount to no more than using computer devices to automate or implement the abstract idea of documenting medical directives by collecting, analyzing, and outputting data. The extra-solution activity of creating a video and a token does not provide significantly more than the abstract idea, since the abstract idea is merely linked to a technological environment. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where 
The dependent claims incorporate all of the limitations above.  The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe documenting medical directives by collecting (claims 8, 10), analyzing (claims 7, 16), and outputting data (claims 2, 11). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of documenting medical directives by collecting, analyzing, and outputting data. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Renaurt et al. US8306830 in view of Pruitt US2012/0310670 in further view of Cohen et al. US2017/0280065.
As per claim 1, Renaurt teaches 
a method for documenting medical directives of a patient comprising: (Renuart col. 9, lines 35-65 teaching creating and updating medical directives)
identifying the possible paths required to document the medical directives of the patient; (Renaurt col. 9 lines 1-15 teaches medical care instructions may be created in an electronic form for 
for each path, identifying missing information and required user input to complete the path; (Renaurt fig. 2, col. 8, lines 40-60, col. 9 lines 1-10 teaches updating documents for signatures and legal compliance,  reviewing and revising reminders, medical care instruction creation, data communication with education and decision-recording apparatus, which are user input decisions for medical directives, they system also integrates decision pathways)
generating a workflow process for a selected path that comprises collection of missing information and identification and generation of required documentation necessary for the completion of the selected path; (Renaurt fig. 1-2, col 8, lines 40-60, col. 9, lines 1-15 teaches creating and reviewing the created medical care instructions and legal documents for errors and/or omissions, accuracy, and legal compliance, here the patient and physician may review using a review apparatus; col 11, lines 45-55 teaches a flowchart illustrating a workflow process for guiding an individual through the process of making end-of life decisions)
executing the workflow process for the selected path; (Renaurt col. 9, lines 1 -15 teaches creating medical care instructions for the patient and a medical care instructions creation apparatus in communication with education and decision-recording apparatus; col. 4, lines 60-col. 5, lines 10 teaches comparing document decisional pathways for acute care, intermediate care, and long-term care, the document also integrates a newly devised organ donation pathway)
and memorializing the execution of the workflow process by creating a patient specific token that allows access to the video and the medical directives of the patient (Renaurt col. 10, lines 1-20 teaches a medical care provider needs to obtain all necessary information concerning the patient including, the patient's identification data, name, age, birth date, SSN, address, RF tag, finger print, prior medical conditions, medical history, medical prescriptions; col. 10, lines 40-60 teaches accessing best practice care decision apparatus or distributing data through output 
Renaurt may not specifically teach the following limitations met by Pruitt, to generate a script for the memorialization of the medical directives of the patient…manipulation of user provided data to generate a script comprising the medical and legal terminology necessary to reflect the medical directives of the patient based on the workflow process of the selected path; creating a video that combines the video recording of the patient reading from the script (Pruitt fig. 2 and associated paragraphs, par. 15, 24, 25, 27 teaches a patient views and interacts with the customized informed consent presentation to ask and answer questions, indicating his or her capacity to make a decision, with legal certainty, and verify comprehension of the content of the presentation, the consent establishes bona fide patient informed consent that educates and empowers the patient while protecting the medical provider according to all governing regulatory bodies, a patient’s consents, interpreted as a script, may be recorded in an audio and/or audio/video record in order to more accurately capture the patient's consent, verify that the patient consented to the procedure and knows the medical risks and options available, and create a valid legal document stored on an electronic medical record). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Renaurt to generate scripts with medical and legal terminology and record patient reading the script as taught by Pruitt with the motivation to verify, document, and validate patient informed consent for medical procedures. Moreover, standardizing patient informed consent may lead to reduced healthcare and malpractice costs (Pruitt par. 13-15). 
Renaurt and Pruitt may not specifically teach the following limitations met by Cohen, prompting the patient to read the script and recording the patient reading the script on video…with a timed scrolled visual match up of the script (Cohen fig. 4, abstract, par. 69, 85-90 teaches a video script engine and a computer to visually display a flow diagram of the script, review scene combinations, include material required for production of media such as text prompts for display on a computer, or file containing the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Renaurt and Pruitt to combine a patient reading with a time scrolled visual match up of the script as taught by Cohen with the motivation to superimpose text from verbal speech on a video. The scripting of speech with a video solves an existing need to tailor medical instructions to the needs of the specific patient and present it in a way that they will find engaging and memorable (Cohen par. 4-5).
As per claim 2, Renaurt, Pruitt, and Cohen teach all the limitations of claim 1 and further teach the token is one of an identification card, a necklace, a bracelet, jewelry, a smart watch, a software application, and a device (Renaurt col. 10, lines 40-60 teaches accessing or distributing data through output apparatus by any methods known in the art, including RFID, barcode tag, ID card, link to hospital records, link to insurance provider record, link to driver license record, and the like, the listed examples may be interpreted as an identification card, bracelet, software application, and device).
As per claim 7, Renaurt, Pruitt, and Cohen teach all the limitations of claim 1 and further teach providing the user with documentation and education for each possible path (Renaurt col. 12, lines 1-15 teaches giving the patient options including medical care and comfort care, where each option is provided with a hyperlink to provide the individual with a definition of each selection and the details which pertain to each selection, the definition or other educational information may be shown in a new Internet website window, and may be provided in a supplemental pop-up window or in a subsequent page when the system is provided on an interactive CD or DVD).
As per claim 8, Renaurt, Pruitt, and Cohen teach all the limitations of claim 1 and further teach the medical directives of a patient comprise advanced care planning, resuscitation choices, end-of-life wishes, and consent for treatment (Renaurt col. 4, lines 55-67 teaches incorporating, educating, creating, controlling access to, storing, revising, and distributing an individual’s wishes as recorded in the medical care directive; fig. 7, col. 4, lines 1-10 teaches resuscitation choices as well as use of breathing machines, 
As per claim 9, Renaurt, Pruitt, and Cohen teach A system for documenting medical directives of a patient comprising: a memory; a processor coupled to said memory, said processor configured to: display a listing of possible paths required to document necessary to said medical directives of the patient; generate a workflow process for a selected path that comprises collection of missing information and identification and generation of required documentation necessary for the completion of said selected path; display for said selected path missing information and required user input to complete said selected path; execute said workflow process; collect missing information and user input from the patient; manipulate user provided data to generate a script comprising the medical and legal terminology necessary to reflect the medical directives of the patient based on the workflow process of the selected path; prompt the patient to read the script and record the patient reading the script on video; create a video recording that combines the patient reading from the script with a timed scrolled visual match up of the script following the patient's recitation of the script; memorialize the execution of said workflow process by creating a patient specific token that allows access to the video recording and the medical directives of the patient. (see claim 1 rejection).
As per claim 10, Renaurt, Pruitt, and Cohen teach all the limitations of claim 9 and further teach said medical directives of a patient comprise advanced care planning, resuscitation choices, end-of-life wishes, and consent for treatment (see claim 8 rejection).
As per claim 11, Renaurt, Pruitt, and Cohen teach all the limitations of claim 9 and further teach said token is recorded on one of an identification card, a necklace, a bracelet, jewelry, a smart watch, a software application, or a device
As per claim 16, Renaurt, Pruitt, and Cohen teach all the limitations of claim 9 and further teach said processer is configured to provide the user with documentation and education for each said possible path (see claim 7 rejection).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 5/11/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims recite a practical application of generated video that shows the speaking patient along with a scrolling script of the medical directive (Remarks p. 6). Examiner respectfully disagrees.
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The additional elements need to show an improvement to the functioning of a computer or to any other technology, indicate how the particular combination improves the technological functions. 
Here, the additional elements do not show an improvement to any technical issues. The claims do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and do not treat patients. Moreover, the alleged improvements are akin to business solutions for improving the validity of a medical directive and do not recite any technological improvements.
Applicant argues that the patient specific token is created specifically for the patient, which is not an abstract idea (p. 6). Examiner has updated the rejection to explain how the patient specific token is an additional elements that does not integrate the abstract idea into a practical application and does not provide significantly more than the abstract idea. The token could be an identification card, a necklace, a 
Applicant argues that the invention is an improvement over the prior art that provides legal language of the medical directive with the visual and audio proof that the patient is the one the directive is intended for (p. 6). Examiner respectfully disagrees. 
An improvement over the prior art does not overcome the 101 rejection. The improvement must be based in technology. The claims must show a practical application of an abstract idea, which may be an improvement to a technology to overcome the 101 rejection. The claims may also recite additional elements that amount to significantly more than the abstract idea to overcome the 101 rejection. Here, a physical manifestation may not directly be an abstract idea as stated above; however, the video and the token are found to be additional elements that generally link the abstract idea to a technological environment and recite insignificant extra-solution activity. The video and token were not found to be technological improvements related to creating medical directive scripts. 
Applicant argues that the cited prior art does not teach or suggest a script comprising the medical and legal terminology necessary to reflect the medical directive of the patient based on the workflow process of the selected path (p. 7). Examiner respectfully disagrees. 
Pruitt fig. 2 and associated paragraphs, par. 15, 24, 25, 27 teaches creating and establishing a bona fide patient informed consent, where a patient’s informed consent, interpreted as a script, may be made into an audio and video recording. A patient may view and interact with a customized informed consent presentation to ask and answer questions, indicating his or her capacity to make a decision with legal certainty, and verify comprehension of the content of the presentation while protecting the medical provider according to all governing regulatory bodies. The informed consent recording may verify that a 
Applicant argues that Cohen does not teach that the text of the script is not incorporated into the video and instead teaches that the text script is converted into verbal speech and added to a video (p. 8-9). Examiner respectfully disagrees. 
Here, Cohen par. 69, 85-90 teaches a video script engine where written text may be added directly to the video clip scenes as an overlay.  
As such, the claims remain unpatentable as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JAY M. PATEL/Examiner, Art Unit 3686